convertedshilohimage.jpg [convertedshilohimage.jpg]




SHILOH INDUSTRIES, INC.
NEO MANAGEMENT INCENTIVE PLAN

Effective: November 1, 2019


ARTICLE 1. PURPOSE AND DURATION
Section 1.1. Purpose. The purpose of the Shiloh Industries, Inc. NEO Management
Incentive Plan (the “Plan”) is to retain and motivate the Company’s named
executive officers to consistently and productively work towards the achievement
of the organizational and individual objectives and performance goals of the
Company measured on an annual basis, and provide a cash incentive bonus when the
Company objectives and individual goals are achieved.
Section 1.2. Duration. The Plan was approved by the Committee at its February
26, 2019 meeting and made effective on November 1, 2019. The Plan will remain in
effect unless terminated pursuant to Article 9.
ARTICLE 2. DEFINITIONS AND CONSTRUCTION
Section 2.1. Definitions. Wherever used in the Plan, the following terms will
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:
(a)“Active Employee” means an employee on the Company’s or any Subsidiary’s
payroll, who is actively at work, on vacation, or on an authorized leave of
absence, but will not include any individual who has permanently ceased
providing services to the Company on a direct employee basis, without regard to
whether the individual continues thereafter to receive any compensatory payments
or is paid a salary in lieu of notice of termination.
(b)“Administrator” means the Committee.
(c)“Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company or the Successor.
(d)“Board” means the Board of Directors of the Company.
(e)“Beneficiary” means the person or persons entitled to receive any amounts due
to the Participant in the event of the Participant's death as provided in
Article 6.
(f)“Cause” means: (i) if applicable, the definition of “Cause” used in a
Participant’s employment agreement, or, if the Participant does not have an
employment agreement which defines “Cause”, (ii) any of the following as
determined by the Administrator: (A) a material breach by the Participant of any
agreement then in effect between the Participant, on one hand, and the Company
or the Successor or any of their respective Affiliates, on the other hand; (B)
the Participant’s conviction of or plea of “guilty” or “no contest” to a felony
under the laws of the United States or any state thereof; (C) any material
violation or breach by the Participant of (x) the Company’s Code of Conduct,
Insider Trading Policy, Conflict of Interest Policy, Antitrust Compliance Policy
Statement and the Intellectual Property Agreement, (y) any other material policy
of the Company (and, if applicable to the Participant, any Subsidiary) or (z)
the Participant’s willful and continued failure to satisfactorily


1

--------------------------------------------------------------------------------




perform the duties associated with the Participant’s position (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness or injury), which failure has not been cured within thirty (30)
days after a written demand for improved performance is delivered to the
Participant by the Board (or its designee), which demand specifically identifies
the manner in which the Board believes that the Participant has not
substantially performed the Participant’s duties.
(g) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a particular provision of the Code will be deemed to include the regulations
thereunder and any successor amendment, provision or regulation thereto.
(h)“Company” means Shiloh Industries, Inc., a Delaware corporation, and any
successor(s) thereto.
(i)“Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Article 8 of the Plan.
(j)“Effective Date” means the date this Plan is deemed effective by the
Committee pursuant to Section 1.2.
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a particular provision of the Exchange Act will be deemed to
include the regulations thereunder and any successor provision or regulation
thereto.
(l) “Fiscal Year” means the period from November 1st to October 31st of each
calendar year.
(m)“Incentive Bonus” means for each eligible Participant, a bonus opportunity
amount determined by the Administrator pursuant to Article 5, and subject to the
conditions described in the Plan and that the Administrator otherwise imposes.
(n)“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Subsidiary, as determined by the Administrator
in its sole discretion, including but not limited to: (i) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any Subsidiary, (ii) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or Subsidiary, or
(iii) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.
(o) “Management Objectives” means the achievement of a performance objective or
objectives established pursuant to this Plan for Participants. Management
Objectives may be described in terms of Company-wide objectives, or objectives
that are related to the performance of the individual Participant, the
Subsidiary, division, department or function within the Company or Subsidiary in
which the Participant is employed, and may differ from Participant to
Participant and from Incentive Bonus to Incentive Bonus.
(p)“Named Executive Officers” or “NEOs” are Active Employees who are named
executive officers for Exchange Act reporting purposes.
(q)“Participant” means the Named Executive Officers who are selected by the
Administrator to participate in the Plan.
(r)“Performance Period” means a period of one Fiscal Year (or less) of the
Company or Subsidiary as selected by the Administrator.
(s)“Retirement” means termination of employment with the Company or a
Subsidiary, other than by the Company or a Subsidiary for Cause, after the
attainment of age 60 with at least 10 years of service with the Company or a
Subsidiary.
(t)“Subsidiary” means a corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership,


2

--------------------------------------------------------------------------------




joint venture, limited liability company, or unincorporated association), but
more than fifty percent (50%) of whose ownership interest representing the right
generally to make decisions for such other entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company.
(u)“Successor” means any successor to the Company or a Subsidiary.
(v) “Total and Permanent Disability” means (i) the Participant is unable to
engage in any substantial gainful activity due to medically determinable
physical or mental impairment expected to result in death or to last for a
continuous period of not less than 12 months, or (ii) due to any medically
determinable physical or mental impairment expected to result in death or last
for a continuous period not less than 12 months, the Participant has received
income replacement benefits for a period of not less than three months under an
accident and health plan sponsored by the Company.
Section 2.2. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein includes the feminine, the plural includes the
singular, and the singular the plural.
Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
if the said illegal or invalid provision had not been included.
ARTICLE 3. ELIGIBILITY
Section 3.1. Eligible Participant. The NEOs are the sole eligible Participants
in the Plan, provided that nothing herein shall obligate the Administrator to
include any NEO as a Participant in the Plan. The Administrator may grant an
Incentive Bonus award or awards to the NEOs on an annual basis, or otherwise, at
the Administrator’s discretion. To be eligible for consideration for an
Incentive Bonus award, a Participant must be an Active Employee in an eligible
position for at least three (3) months of the Performance Period if the
Performance Period is a full Fiscal Year (or 25% of the Performance Period
otherwise), except as may be recommended by the head of the Company’s Human
Resources department, and confirmed by the Administrator.
Section 3.2. Termination of Participation Approval. Until the earlier of the end
of a Performance Period or a Participant's termination, the Administrator may at
any time withdraw its approval for the Participant's participation in the Plan,
except to the extent such action is contrary to any employment or other written
agreement made between the Company and such Participant. In the event of the
Administrator's withdrawal of approval, the designated NEO will cease to be a
Participant as of the date selected by the Administrator, the NEO's Incentive
Bonus award will be cancelled, and the NEO will not be entitled to any payment
under the Plan unless the Administrator determines otherwise. If payment is
approved by the Administrator notwithstanding the withdrawal of participation
approval, the payment will be made in accordance with Section 5.2, subject to
Section 5.3, after the end of the Performance Period, and the payment amount
will equal the Incentive Bonus award amount calculated under Section 5.1,
reduced in such manner or by such amount (if at all) as determined in the sole
discretion of the Administrator. The Participant will be notified of the
Administrator's withdrawal of its approval for the Participant's participation
in the Plan as soon as practicable following such action.
Section 3.3. Transfer Out of Eligible Position. If a Participant is demoted or
otherwise transferred out of an NEO position during a Performance Period, the
Administrator may (i) pro-rate the potential award amount of any Incentive Bonus
the Participant may be eligible to receive in accordance with the proration
formula set forth in Section 4.2 (provided that any such revision may result
only in a reduction of the amount that would have otherwise been payable absent
such revision), as the Administrator determines is necessary to reflect the


3

--------------------------------------------------------------------------------




Participant’s change in position, or (ii) withdraw its approval for the
Participant's participation in the Plan in accordance with Section 3.2.
Section 3.4. Termination of Employment.
(a) In addition to meeting the other conditions and requirements set forth in
the Plan, the Participant will not earn an Incentive Bonus award for a
Performance Period unless the Participant is an Active Employee of the Company
(or is on an approved leave of absence) on the last day of such Performance
Period, unless (i) the Participant's employment was terminated during the
Performance Period as a result of Retirement, Total and Permanent Disability or
death at a time when the Participant could not have been terminated for Cause,
or (ii) payment is approved by the Administrator after considering the cause of
the Participant's termination.
(b) If the Participant's employment is terminated during the Performance Period
as a result of death, Total and Permanent Disability or Retirement, the
Participant (or the Participant's Beneficiary or estate in the event of his or
her death) will be entitled to receive an amount that is calculated pursuant to
Section 5.1 and modified in accordance with the proration formula set forth in
Section 4.2; provided, however, the Administrator may determine in its
discretion to pay the Incentive Bonus in such circumstances without proration.
In either case, payment of the Incentive Bonus award will be made in accordance
with Section 5.2, subject to Section 5.3, after the end of the Performance
Period.
(c) If the Participant's employment is terminated during the Performance Period
and payment is approved by the Administrator after considering the cause of the
Participant's termination, the payment will be made in accordance with Section
5.2, subject to Section 5.3, after the end of the Performance Period, and the
payment amount will equal the Incentive Bonus award amount calculated under
Section 5.1, reduced in such manner or by such amount (if at all) as determined
in the sole discretion of the Administrator.
ARTICLE 4. ESTABLISHMENT OF AND ADJUSTMENT TO TARGET AWARDS
Section 4.1. Target Awards. The Administrator will determine, at the time an
Incentive Bonus award is granted, the Management Objectives for each eligible
Participant and the amount of Incentive Bonus award payable (or formula for
determining such amount) upon full achievement of the specified Management
Objectives. The Administrator may stipulate in respect to the specified
Management Objectives a minimum acceptable level of achievement below which no
Incentive Bonus award payment will be made, and will set forth a formula for
determining the amount of any payment to be made if performance is at or above
the minimum acceptable level but falls short of full achievement of the
specified Management Objectives, or exceeds the Management Objectives. The
Administrator may further stipulate the maximum amount of an Incentive Bonus
award payment that an eligible Participant may receive.
Section 4.2. Prorations and Adjustments. The Administrator may prorate any
Incentive Bonus award made under the Plan based on the amount of time the
Participant is actively and continuously employed in an eligible position as
compared to the length of the applicable Performance Period. Prorated payments
will be equal to the product of (x) the award amount calculated under Section
5.1 and (y) a fraction; the numerator will represent all months worked by the
Participant during the Performance Period and the denominator will represent the
total number of calendar months in the Performance Period for such award. In
calculating the Participant's calendar months of service, a Participant will
receive full credit for any month during which the Participant worked at least
fifteen (15) days in that month.


4

--------------------------------------------------------------------------------




ARTICLE 5. PAYMENT
Section 5.1. Evaluating Performance and Computing Awards.
(a)As soon as practicable following the close of a Performance Period, the
Administrator will determine and certify whether and to what extent the
Management Objectives and other material terms of the Incentive Bonus award for
that Performance Period were satisfied, and will determine whether any
discretionary adjustments under Subsection (b) will be made. Based on such
certification, the Administrator (or its delegate) will determine the Incentive
Bonus award amount payable to the Participant under the Plan for that
Performance Period.


(b)In the event the Management Objectives during a Performance Period are not
achieved, the Administrator has the discretion to grant an Incentive Bonus award
that acknowledges and reflects an eligible Participant’s contributions to the
Company’s overall achievement and performance during the Performance Period.
(c)The Administrator retains discretion to reduce the amount of any Incentive
Bonus award that would otherwise be payable to an eligible Participant
(including a reduction in such amount to zero).
Section 5.2. Timing and Form of Payment. Payment of each Incentive Bonus award
will be made as soon as practicable after the end of the Performance Period to
which the Incentive Bonus award relates and after the Incentive Bonus award is
certified or granted by the Administrator, as applicable, pursuant to Section
5.1, but in no event later than the short-term deferral period as prescribed by
Section 409A of the Code. Unless otherwise determined by the Administrator: (i)
to receive payment of an Incentive Bonus award, a Participant must be an Active
Employee of the Company or a Subsidiary on the payment date of such Incentive
Bonus Award; and (ii) each payment of an Incentive Bonus award will be paid in a
single lump sum. Each payment of an Incentive Bonus award will be paid in cash
(or its equivalent).
Section 5.3. Inimical Conduct. Notwithstanding the foregoing, after the end of
the Performance Period for which a payment for an Incentive Bonus award has been
determined, but before payment of such amount actually occurs, if the
Participant engages in Inimical Conduct (as determined by the Administrator), or
if the Company determines the Participant will be terminated for Cause, payment
of the Incentive Bonus award to the Participant will be cancelled and no payment
will be made.
Section 5.4. Compliance with Executive Compensation Clawback Laws. Pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act (the Act), every
public company will be required to adopt a policy whereby, in the event of a
restatement, the company will recover from current and former executives any
incentive-based compensation, for the three years preceding the restatement,
that would not have been awarded under the restated financial statements.
Notwithstanding anything contained herein to the contrary, when this provision
of the Act becomes effective, the NEOs of the Company will be subject to the
executive compensation recoupment policy which may be adopted by the
Administrator.
ARTICLE 6. BENEFICIARY
If permitted by the Company, the Participant may designate a Beneficiary by
filing a beneficiary designation on the form provided by the Administrator. In
such event, if the Participant dies prior to receiving any payment due
hereunder, such payment will be made to the Participant's Beneficiary. The
Participant may change his/her beneficiary designation at any time, provided
that each beneficiary designation form filed with


5

--------------------------------------------------------------------------------




the Company will revoke the most recent form on file, and the last form received
by the Company while the Participant was alive will be given effect. In the
event there is no valid beneficiary designation form on file, or in the event
the Participant's designated Beneficiary is not alive at the time payment is to
be made, or in the event the Participant is not entitled to file a beneficiary
designation, the Participant's estate will be deemed the Beneficiary. If the
Participant designates his/her spouse as a beneficiary, such beneficiary
designation automatically will become null and void on the date of the
Participant’s divorce or legal separation from such spouse; provided the
Administrator has notice of such divorce or legal separation prior to payment.
ARTICLE 7. RIGHTS OF PARTICIPANT
Section 7.1. No Funding. The Participant or Beneficiary will not have any
interest in any fund or in any specific asset or assets of the Company (or any
Subsidiary) by reason of any Incentive Bonus award under the Plan. It is
intended that the Company has merely an obligation, pursuant to the terms of
this Plan, to make payments when due hereunder and it is not intended that the
Company (or any Subsidiary) hold any funds in reserve or trust to secure
payments hereunder.
Section 7.2. No Transfer. The Participant may not assign, pledge, or encumber
his/her interest under the Plan, or any part thereof, except that the
Participant may designate a Beneficiary as provided herein.
Section 7.3. No Implied Rights; Employment. Nothing contained in this Plan is or
will be construed as:
(a)Granting the Participant any right to receive any award under the Plan other
than in the sole discretion of the Administrator;


(b)Limiting in any way the right of the Company to terminate the Participant's
employment at any time;
or
(c)Evidence of an employment contract between the Company and any Participant,
or an agreement or understanding, express or implied, that the Participant will
be retained in any particular position, for any specific period of time or at
any particular rate of remuneration.


ARTICLE 8. ADMINISTRATION
Section 8.1. General. The Plan will be administered by the Administrator. The
Administrator may from time to time delegate all or any part of its authority
under this Plan to a subcommittee thereof. To the extent of any such delegation,
references in this Plan to the Administrator will be deemed to be references to
such subcommittee. If at any time the Administrator is not in existence, the
Board will assume the Administrator's functions and each reference to the
Administrator herein will be deemed to include the Board.


Section 8.2. Authority. The interpretation and construction by the Administrator
of any provision of this Plan (or related documents) and any determination by
the Administrator pursuant to any provision of this Plan will be final and
conclusive. The Administrator shall not be liable for any such action or
determination made in good faith. In addition, the Administrator is authorized
to take any action it determines in its sole discretion to be appropriate
subject only to the express limitations contained in this Plan, and no
authorization in any Plan Section or other provision of this Plan is intended or
may be deemed to constitute a limitation on the authority of the Administrator.




6

--------------------------------------------------------------------------------




Section 8.3. Delegation of Authority. To the extent permitted by law, the
Administrator may delegate to one or more of its members or to one or more
officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Administrator,
the subcommittee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Administrator, the subcommittee or such person may have under
the Plan. The subcommittee will report periodically to the Administrator
regarding the nature and scope of the awards granted pursuant to the authority
delegated.


Section 8.4. Binding Decision(s). The Administrator's determinations and
decisions made pursuant to the provisions of the Plan and all related orders or
resolutions of the Administrator will be final, conclusive and binding on all
persons who have an interest in the Plan or an Incentive Bonus award, and such
determinations and decisions will not be reviewable.
ARTICLE 9. AMENDMENT AND TERMINATION
Section 9.1. Amendment. The Company, by action of the Committee, has the right
to amend or modify the Plan at any time.
Section 9.2. Termination. After the Effective Date, the Committee may terminate
this Plan at any time that there are no outstanding Incentive Bonus award
payments that are not completed.
ARTICLE 10. TAX WITHHOLDING
The Company will have the right to deduct from all cash payments made hereunder
(or from any other payments due the Participant) any foreign, federal, state, or
local taxes required by law to be withheld with respect to such cash payments.
ARTICLE 11. OFFSET
The Company will have the right to offset from any amount payable hereunder any
amount that the Participant owes to the Company or to any Subsidiary without the
consent of the Participant (or his/her Beneficiary, in the event of the
Participant's death).


ARTICLE 12. EMPLOYEES OUTSIDE OF THE UNITED STATES
To comply with the laws in other countries in which the Company or any of its
Subsidiaries operates or has employees, the Administrator, in its sole
discretion, shall have the power and authority to:
(a)    Determine which Subsidiaries shall be covered by the Plan;
(b)    Determine which employees outside the United States are eligible to
participate in the Plan;
(c)    Modify the terms and conditions of any Incentive Bonus award granted to
employees outside the United States;
(d)    Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; and


7

--------------------------------------------------------------------------------




(e)    Take any action, before or after an Incentive Bonus award is made, that
it deems advisable to obtain approval or comply with any applicable government
regulatory exemptions or approvals.
Although in establishing such sub-plans, terms or procedures, the Company may
endeavor to (i) qualify any Incentive Bonus award for favorable foreign tax
treatment or (ii) avoid adverse tax treatment, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on Participants receiving Incentive Bonus awards under the Plan.
ARTICLE 13. SECTION 409A REQUIREMENTS
(a)To the extent applicable, it is intended that this Plan and any Incentive
Bonus awards made hereunder comply with or be exempt from the provisions of
Section 409A of the Code, so that the income inclusion provisions of Section
409A(a)(1) of the Code do not apply to the Participants. This Plan and any
Incentive Bonus awards made hereunder will be administered in a manner
consistent with this intent. Any reference in this Plan to Section 409A of the
Code will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.


(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to a
Participant or for a Participant’s benefit under this Plan may not be reduced
by, or offset against, any amount owing by a Participant to the Company or any
of its Subsidiaries.


(c)For purposes of this Plan, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury regulations after giving
effect to the presumptions contained therein).


(d)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company will pay such amount
on the earlier of (A) the first business day after the date that is six-months
following the Participant’s separation from service or (B) the date of the
Participant’s death.


(e)Notwithstanding any provision of this Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to this Plan and Incentive
Bonus awards hereunder as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case, a
Participant will be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with this Plan and Incentive Bonus awards hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to defend,
indemnify or otherwise hold a Participant harmless from any or all of such taxes
or penalties.




8